
	
		I
		111th CONGRESS
		1st Session
		H. R. 1149
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2009
			Ms. Ginny Brown-Waite of
			 Florida (for herself, Mr.
			 Bilbray, Ms. Ros-Lehtinen,
			 and Mr. Boozman) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize the Adam Walsh Child Protection and Safety
		  Act of 2006, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Protection Reauthorization Act
			 of 2009.
		2.Reauthorization of
			 child protection programs in the Adam Walsh Child Protection and Safety Act of
			 2006The Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.) is amended as
			 follows:
			(1)Sex offender
			 management assistance (SOMA) programSection 126(d) (42 U.S.C.
			 16926(d)) is amended by striking 2007 through 2009 and inserting
			 2010 through 2012.
			(2)Federal
			 assistance with respect to violations of registration
			 requirementsSection 142(b) (42 U.S.C. 16941(b)) is amended by
			 striking 2007 through 2009 and inserting 2010 through
			 2012.
			(3)Pilot program for
			 monitoring sexual offendersSection 621(c) (42 U.S.C. 16981) is
			 amended—
				(A)in paragraph (1),
			 by striking 2007 through 2009 and inserting 2010 through
			 2012; and
				(B)in paragraph (2), by inserting and
			 after September 1, 2012, but not later than September 1, 2013, after
			 September 1, 2010,.
				(4)Grants to combat
			 sexual abuse of childrenSection 625(d) (42 U.S.C. 16983(d)) is
			 amended by striking 2007 through 2009 and inserting 2010
			 through 2012.
			(5)Jessica Lunsford
			 address verification grant programSection 631(e) (42 U.S.C.
			 16988(e)) is amended—
				(A)in paragraph (1),
			 by striking 2007 through 2009 and inserting 2010 through
			 2012; and
				(B)in paragraph (2),
			 by inserting and after April 1, 2011, but not later than April 1,
			 2012, after April 1, 2009,.
				(6)Fugitive safe
			 surrenderSection 632(c) (42 U.S.C. 16989(c)) is amended by
			 striking this section— and all that follows through the period
			 and inserting this section $8,000,000 for each of the fiscal years 2010
			 through 2012..
			3.Reauthorization
			 of sex offender apprehension grants and juvenile sex offender treatment
			 grantsPart KK of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (relating to sex
			 offender apprehension grants; juvenile sex offender treatment grants), is
			 amended—
			(1)in section 3011(b)
			 (42 U.S.C. 3797ee(b)), by striking 2007 through 2009 and
			 inserting 2010 through 2012; and
			(2)in section 3012(c) (42 U.S.C. 3797ee–1(c)),
			 by striking 2007 through 2009 and inserting 2010 through
			 2012.
			
